Name: 2007/183/EC: Commission Decision of 23 March 2007 amending Decision 2005/760/EC concerning certain protection measures in relation to highly pathogenic avian influenza in certain third countries for the import of captive birds (notified under document number C(2007) 1259) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  natural environment;  agricultural activity;  health;  tariff policy;  international trade;  cooperation policy
 Date Published: 2007-08-24; 2007-03-24

 24.3.2007 EN Official Journal of the European Union L 84/44 COMMISSION DECISION of 23 March 2007 amending Decision 2005/760/EC concerning certain protection measures in relation to highly pathogenic avian influenza in certain third countries for the import of captive birds (notified under document number C(2007) 1259) (Text with EEA relevance) (2007/183/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), and in particular Article 10(4) thereof, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (2), and in particular Article 18(7) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (3), and in particular Article 22(6) thereof, Whereas: (1) Following outbreaks of avian influenza in south-eastern Asia in 2004, caused by a highly pathogenic strain of the virus, the Commission adopted several protection measures. Those measures included, in particular, Commission Decision 2005/760/EC of 27 October 2005 concerning certain protection measures in relation to highly pathogenic avian influenza in certain third countries for the import of captive birds (4). That Decision currently applies until 31 March 2007. (2) Commission Decision 2000/666/EC of 16 October 2000 laying down the animal health requirements and the veterinary certification for the import of birds, other than poultry and the conditions for quarantine (5) lays down the animal health requirements relating to imports of certain birds, other than poultry, as specified in that Decision, and the quarantine requirements for such birds. (3) The European Food Safety Authority (EFSA) Panel on animal health and welfare (AHAW) adopted on 27 October 2006 a Scientific Opinion on the animal health and welfare risks associated with the import of wild birds, other than poultry, into the Community (the Opinion). The Opinion has identified a number of areas where changes in Community animal health conditions for imports of those birds would significantly reduce any identified health risk related to such imports. Based on the Opinion, the animal health conditions for such imports have been reviewed and Decision 2000/666/EC has been repealed and replaced by Commission Regulation (EC) No 318/2007 (6). (4) As the new animal health conditions provided for in Regulation (EC) No 318/2007 are stricter than those currently in force, that Regulation will not enter into force until 1 July 2007 in order to give Member States and the third countries exporting such birds to the Community time to adapt to the new measures. (5) In the light of the Opinion and the current world animal health situation regarding avian influenza, imports of such birds without stringent import requirements should not take place. (6) The protective measures provided for in Decision 2005/760/EC should therefore continue to apply until 30 June 2007. Accordingly, the date of application of that Decision should be amended. (7) Decision 2005/760/EC should therefore be amended accordingly. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 In Article 6 of Decision 2005/760/EC, 31 March 2007 is replaced by 30 June 2007. Article 2 The Member States shall immediately take the necessary measures to comply with this Decision and publish those measures. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 23 March 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (2) OJ L 268, 24.9.1991, p. 56. Directive as last amended by Directive 2006/104/EC (OJ L 363, 20.12.2006, p. 352). (3) OJ L 24, 30.1.1998, p. 9. Directive as last amended by Directive 2006/104/EC. (4) OJ L 285, 28.10.2005, p. 60. Decision as last amended by Decision 2007/21/EC (OJ L 7, 12.1.2007, p. 44). (5) OJ L 278, 31.10.2000, p. 26. Decision as last amended by Decision 2002/20279/EC (OJ L 99, 16.4.2002, p. 17). (6) See page 7 of this Official Journal.